DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 15 MAR 2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 MAR 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 – Claim 1 requires a second step of supplying the first purge gas, while Claim 2 requires that no first purge gas is supplied during the second step.  It is unclear 
Claim 7 – Claim 1 requires a second process of supplying a purge gas into the process container.  Claim 7 requires that in the second process, the first purge gas having a third flow rate is supplied.  It is not clear if the first purge gas supplied in accordance with Claim 7 is the same as, or in addition to, the first purge gas supplied in accordance with Claim 1.  This lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato ‘611 (U.S. PGPub 2015/0187611).
Claim 1 – Sato ‘611 teaches a film-forming method for forming a metal nitride film (PG 0059, titanium nitride) on a substrate (PG 0062), the method comprising:
forming the metal nitride film on the substrate by repeating a cycle a predetermined number of times (Figure 4A and 5A, PG 0064, PG 0096-0097), the cycle including:
a first process of supplying a metal-containing gas into a process container configured to accommodate the substrate therein (PG 0067, titanium tetrachloride);
a second process of supplying a purge gas into the process container (PG 0072, inert gas; PG 0077, a list of inert gases is disclosed with express teaching of combinations thereof [“in addition to nitrogen gas]);
a third process of supplying a nitrogen-containing gas into the process container (PG 0079, activated ammonia); and
a fourth process of supplying the purge gas into the process container (PG 0089 in view of PG 0075, the purge process in this section comprises alternated performance of vacuum suction and purge gas supply steps; the purge gas supply step corresponds to the first step below, while the vacuum suction corresponds to the second step below; purge gas is not being supplied during vacuum suction, so the flow rate of purge gas in the first step is zero and necessarily less than the flow rate of purge gas in the first step; Applicant expressly stipulates that a period of no flow is considered to be a supply of purge gas having a second flow rate smaller than the first flow rate, see e.g. Claim 2),
wherein the fourth process includes:
a first step of supplying a first purge gas (PG 0089 in view of PG 0075, there is a step of supplying purge gas and a step of vacuum suction; the step of supplying purge gas corresponds to this first step); and
a second step of supplying the first purge gas having a second flow rate smaller than the first flow rate (PG 0089 in view of PG 0075; there is a step of supplying purge gas and a step of performing vacuum suction; the step of vacuum suction corresponds to this second step; purge gas is not being supplied during vacuum suction, so the flow rate of purge gas in the first step is zero and necessarily less than the flow rate of purge gas in the first step; Applicant expressly stipulates that a period of no flow is 
Sato ‘611 does not expressly teach or suggest a first purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 2 – Sato ‘611 teaches the film-forming method of claim 1, wherein in the second step, the first purge gas is not supplied (PG 0089 in view of PG 0075). 
Claim 3 – Sato ‘611 teaches the film-forming method of claim 1, wherein, in the fourth process, the first step is performed after the second step (PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to 
Claim 4 – Sato ‘611 teaches the film-forming method of claim 1, wherein, in the fourth process, the second step is performed after the first step (PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to choose to perform the first step before the second step.)
Claim 9 – Sato ‘611 teaches the film-forming method of claim 1, wherein the metal-containing gas is TiCl4 gas, and the nitrogen-containing gas is NH3 gas (PG 0059). 
Claim 10 – Sato ‘611 teaches the film-forming method of claim 1, wherein the metal nitride film is a TiN film (PG 0059).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato ‘611 as applied to Claim 1 above, and further in view of Maula ‘676 (U.S. Patent 8,945,676).
Claim 5 – Sato ‘611 teaches the film-forming method of claim 1, and further discloses that the purge gas may be provided continuously throughout the process (PG 0143).  However, Sato ‘611 does not disclose the use of multiple purge gases wherein at least one of them is provided continuously throughout the process.  Maula ‘676 is drawn 
Claim 6 – Sato ‘611 / Maula ‘676  teaches the film-forming method of claim 5, wherein the first purge gas and the second purge gas are supplied from different gas supply lines, respectively (Maula ‘676 Column 8 Lines 43-59, the purge stream and precursor streams each have separate inlets and therefore separate supply lines).
Claim 7 – Sato ‘611 / Maula ‘676 teaches the film-forming method of claim 5, wherein, in the second process, the first purge gas having a third flow rate is supplied (PG 0077, the purge gas is provided with a flow rate).  Sato ‘611 / Maula ‘676 does not expressly teach or suggest a third purge gas flow rate that is equal or larger than a flow In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 8 – Sato ‘611 / Maula ‘676 teaches the film-forming method of claim 5, wherein, in the second process, the first purge gas is not supplied (Sato ‘611 PG 0075; if the vacuum suction and the purge gas supply are performed alternately, there is a period of time in this process step where the first purge gas is not supplied [because there is a period of time where no purge gases are being supplied]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712